Opinion by
Judge Mencer,
B-K Properties, the equitable owner of approximately 78 acres of land situate in Tredyffrin Township, Chester County, has appealed from an order of the Court of Common Pleas of Chester County dismissing its appeal from a report of the Zoning Hearing Board of Tredyffrin Township (Board). B-K Properties challenged the validity of the Tredyffrin Township Zoning Ordinance and Map, and both the Board and the court below rejected the challenge, concluding that B-K Properties had failed to carry its burden relative to a validity challenge.
We have carefully examined the record and affirm the appealed order of the Court of Common Pleas of Chester County on the opinion of Judge Leonard Sugerman, which is reported at 26 Chester Co. Be-ports 246 (1978).
Order affirmed.
Order
Now, this 13th day of September, 1979, the order of the Court of Common Pleas of Chester County, dated March 23, 1978, dismissing the appeal of B-K Properties from a report of the Zoning Hearing Board of Tredyffrin Township, is hereby affirmed.